Name: Commission Implementing Decision (EU) 2018/1849 of 23 November 2018 amending Implementing Decision 2014/190/EU as regards the annual breakdown of the resources from the specific allocation for the Youth Employment Initiative by Member State (notified under document C(2018) 7100)
 Type: Decision_IMPL
 Subject Matter: employment;  economic geography;  economic policy
 Date Published: 2018-11-27

 27.11.2018 EN Official Journal of the European Union L 300/7 COMMISSION IMPLEMENTING DECISION (EU) 2018/1849 of 23 November 2018 amending Implementing Decision 2014/190/EU as regards the annual breakdown of the resources from the specific allocation for the Youth Employment Initiative by Member State (notified under document C(2018) 7100) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular Article 91(2) thereof, Whereas: (1) Commission Implementing Decision 2014/190/EU (2) sets out, among others, the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative (YEI). (2) By Regulation (EU) 2018/1719 of the European Parliament and of the Council (3) amending Regulation (EU) No 1303/2013, the commitment appropriations for the specific allocation for the YEI for 2018 have been increased and the commitment appropriations for 2020 have been adjusted downwards accordingly to reflect the frontloading to 2018. (3) The annual breakdown of the specific allocation for the YEI set out in 2011 prices in Annex III to Decision 2014/190/EU should therefore be amended accordingly. (4) In order to allow Member States to plan ahead, the annual breakdown should also be provided in current prices to reflect the indexation of 2 % per year in accordance with Article 91(1) of Regulation (EU) No 1303/2013. Annex X to Decision 2014/190/EU should therefore be amended accordingly. (5) Implementing Decision 2014/190/EU should therefore be amended, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/190/EU is amended as follows: (1) Annex III is replaced by the text set out in Annex I to this Decision; (2) Annex X is replaced by the text set out in Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 November 2018. For the Commission Corina CREÃ U Member of the Commission (1) OJ L 347, 20.12.2013, p. 320. (2) Commission Implementing Decision 2014/190/EU of 3 April 2014 setting out the annual breakdown by Member State of global resources for the European Regional Development Fund, the European Social Fund and the Cohesion Fund under the Investment for growth and jobs goal and the European territorial cooperation goal, the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative together with the list of eligible regions, and the amounts to be transferred from each Member State's Cohesion Fund and Structural Funds allocations to the Connecting Europe Facility and to aid for the most deprived for the period 2014-2020 (OJ L 104, 8.4.2014, p. 13). (3) Regulation (EU) 2018/1719 of the European Parliament and of the Council of 14 November 2018 amending Regulation (EU) No 1303/2013 as regards the resources for economic, social and territorial cohesion and the resources for the Investment for growth and jobs goal (OJ L 291, 16.11.2018, p. 5). ANNEX I ANNEX III YOUTH EMPLOYMENT INITIATIVE  SPECIFIC ALLOCATION (EUR, 2011 prices) 2014 2015 2016 2017 2018 2019 2020 Total BE 22 464 896 17 179 038 0 7 569 546 5 194 787 3 395 285 1 664 356 57 467 908 BG 29 216 622 22 342 123 0 0 0 0 0 51 558 745 CZ 0 12 564 283 0 0 0 0 0 12 564 283 DK 0 0 0 0 0 0 0 0 DE 0 0 0 0 0 0 0 0 EE 0 0 0 0 0 0 0 0 IE 36 075 815 27 587 388 0 0 0 0 0 63 663 203 EL 90 800 184 69 435 434 0 29 193 451 20 034 721 13 094 589 6 418 916 228 977 295 ES 499 481 827 381 956 689 0 154 715 855 106 177 548 69 397 090 34 018 181 1 245 747 190 FR 164 197 762 125 562 994 0 59 683 863 40 959 513 26 770 924 13 123 002 430 298 058 HR 35 033 821 26 790 569 0 12 993 208 8 916 907 5 828 044 2 856 884 92 419 433 IT 300 437 373 229 746 226 0 126 913 692 87 097 632 56 926 557 27 905 173 829 026 653 CY 6 126 207 4 684 747 0 2 428 857 1 666 863 1 089 453 534 046 16 530 173 LV 15 358 075 11 744 410 0 0 0 0 0 27 102 485 LT 16 825 553 12 866 600 0 0 0 0 0 29 692 153 LU 0 0 0 0 0 0 0 0 HU 26 345 509 20 146 566 0 0 0 0 0 46 492 075 MT 0 0 0 0 0 0 0 0 NL 0 0 0 0 0 0 0 0 AT 0 0 0 0 0 0 0 0 PL 133 639 212 102 194 692 0 6 060 353 4 159 066 2 718 344 1 332 522 250 104 189 PT 85 111 913 65 085 581 0 23 156 678 15 891 838 10 386 822 5 091 580 204 724 412 RO 56 112 815 42 909 800 0 16 695 447 11 457 659 7 488 666 3 670 915 138 335 302 SI 4 876 537 3 729 117 0 0 0 0 0 8 605 654 SK 38 209 190 29 218 793 0 4 574 741 3 139 529 2 051 979 1 005 873 78 200 105 FI 0 0 0 0 0 0 0 0 SE 23 379 703 17 878 597 0 0 0 0 0 41 258 300 UK 24 516 103 166 367 414 0 0 0 0 0 190 883 517 EU 28 1 608 209 117 1 389 991 061 0 443 985 691 304 696 063 199 147 753 97 621 448 4 043 651 133 ANNEX II ANNEX X YOUTH EMPLOYMENT INITIATIVE  SPECIFIC ALLOCATION (EUR, current prices) 2014 2015 2016 2017 2018 2019 2020 Total BE 23 839 927 18 595 143 0 8 524 538 5 967 177 3 978 118 1 989 059 62 893 962 BG 31 004 913 24 183 832 0 0 0 0 0 55 188 745 CZ 0 13 599 984 0 0 0 0 0 13 599 984 DK 0 0 0 0 0 0 0 0 DE 0 0 0 0 0 0 0 0 EE 0 0 0 0 0 0 0 0 IE 38 283 943 29 861 476 0 0 0 0 0 68 145 419 EL 96 357 882 75 159 147 0 32 876 567 23 013 597 15 342 398 7 671 199 250 420 790 ES 530 054 111 413 442 204 0 174 235 182 121 964 627 81 309 751 40 654 875 1 361 660 750 FR 174 247 979 135 913 423 0 67 213 724 47 049 606 31 366 404 15 683 202 471 474 338 HR 37 178 171 28 998 973 0 14 632 462 10 242 723 6 828 482 3 414 241 101 295 052 IT 318 826 544 248 684 704 0 142 925 430 100 047 801 66 698 534 33 349 267 910 532 280 CY 6 501 180 5 070 921 0 2 735 288 1 914 702 1 276 468 638 234 18 136 793 LV 16 298 112 12 712 527 0 0 0 0 0 29 010 639 LT 17 855 411 13 927 222 0 0 0 0 0 31 782 633 LU 0 0 0 0 0 0 0 0 HU 27 958 065 21 807 291 0 0 0 0 0 49 765 356 MT 0 0 0 0 0 0 0 0 NL 0 0 0 0 0 0 0 0 AT 0 0 0 0 0 0 0 0 PL 141 819 001 110 618 821 0 6 824 942 4 777 460 3 184 973 1 592 486 268 817 683 PT 90 321 443 70 450 726 0 26 078 181 18 254 727 12 169 818 6 084 909 223 359 804 RO 59 547 368 46 446 947 0 18 801 785 13 161 249 8 774 166 4 387 083 151 118 598 SI 5 175 020 4 036 516 0 0 0 0 0 9 211 536 SK 40 547 898 31 627 361 0 5 151 901 3 606 331 2 404 221 1 202 111 84 539 823 FI 0 0 0 0 0 0 0 0 SE 24 810 728 19 352 368 0 0 0 0 0 44 163 096 UK 26 016 685 180 081 439 0 0 0 0 0 206 098 124 EU 28 1 706 644 381 1 504 571 025 0 500 000 000 350 000 000 233 333 333 116 666 666 4 411 215 405